                           UNITED STATES DISTRICT COURT 
                           NORTHERN DISTRICT OF CALIFORNIA



 Sandra L. Welch-Mallory,                                CASE No C 4:18-cv-05651-HSG
                  Plaintiff(s)
 v.                                                      STIPULATION AND [PROPOSED]
                                                         ORDER SELECTING ADR PROCESS
 Metropolitan Life Insurance Co.,
                  Defendant(s)


Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process: 
   Early Neutral Evaluation (ENE) (ADR L.R. 5)                   Note: Magistrate judges do not conduct
                                                                   mediations under ADR L.R. 6. To request an
   Mediation (ADR L.R. 6)                                        early settlement conference with a Magistrate
  
  ■ Private ADR (specify process and provider)                     Judge, you must file a Notice of Need for
                                                                   ADR Phone Conference. Do not use this
       Provider to be determined.                                  form. See Civil Local Rule 16-8 and ADR
                                                                   L.R. 3-5.

The parties agree to hold the ADR session by: 
   the presumptive deadline (90 days from the date of the order referring the case to ADR,
    unless otherwise ordered. ) 
  ■ other requested deadline: By April 26, 2019
  

 Date: November 27, 2018                                 /s/ Scott E. Shaffman
                                                          Attorney for Plaintiff
 Date: November 27, 2018                                 /s/ Peter J. Felsenfeld
                                                         Attorney for Defendant


     
     X IT IS SO ORDERED
      IT IS SO ORDERED WITH MODIFICATIONS:



     Date: 11/28/2018
                                                             U.S. DISTRICT/MAGISTRATE JUDGE

 Important! E-file this form in ECF using the appropriate event among these choices: “Stipulation & Proposed
 Order Selecting Mediation” or “Stipulation & Proposed Order Selecting ENE” or “Stipulation & Proposed
 Order Selecting Private ADR.”
Form ADR-Stip rev. 1-2017
